Case: 1:18-cv-06785 Document #: 122-3 Filed: 11/16/18 Page 1 of 5 PageID #:1098




       EXHIBIT C
11/16/2018     Case: 1:18-cv-06785 Document VICTORIA
                                            #: 122-3ROMANENKO Cuneo Gilbert
                                                     Filed: 11/16/18   Page LaDuca
                                                                               2 of 5 PageID #:1099



      VICTORIA SIMS

      phone: 202-789-3960
      fax: 202-789-1813




             EDUCATION

                     J.D., Catholic University, Columbus School of
                     Law (2009)
                     B.A. (with honors), Brandeis University (2006)




             SUBSTANTIVE PRACTICE AREAS

https://cuneolaw.com/victoria-romanenko/                                                              1/4
11/16/2018     Case: 1:18-cv-06785 Document VICTORIA
                                            #: 122-3ROMANENKO Cuneo Gilbert
                                                     Filed: 11/16/18   Page LaDuca
                                                                               3 of 5 PageID #:1100
                  Antitrust




             BAR ADMISSIONS

                     Maryland
                     District of Columbia




             Ms. Sims has worked on antitrust, consumer protection
             and telecommunications litigation throughout the course of
             her nearly decade -long career, and currently focuses her
             practice on antitrust litigation. She has represented both
             plaintiffs and defendants in federal litigation and before
             state agencies, as well as co-authoring an amicus brief in
             the U.S. Supreme Court. Ms. Sims has special experience
             representing retailers in complex litigation.

             Ms. Sims is the recipient of the American Antitrust
             Institute’s Outstanding Litigatino Achievement by a Junior
             Lawyer Award (2017) for her work in the Automotive Parts
             Antitrust Litigation, 12-md-02311, where she successfully
             argued a score of contested motions and has recovered
             $300 million in damages, thus far, for automobile
             dealerships in thirty jurisdictions.

https://cuneolaw.com/victoria-romanenko/                                                              2/4
11/16/2018     Case: 1:18-cv-06785 Document VICTORIA
                                            #: 122-3ROMANENKO Cuneo Gilbert
                                                     Filed: 11/16/18   Page LaDuca
                                                                               4 of 5 PageID #:1101
             Ms. Sims is also the co-author of Remediation and
             Deterrence: The Real Requirements of the Vindication
             Doctrine (2013) (George Washington Law Review) and co-
             author of Proposals for Reform in Private Enforcement of
             the Antitrust Law in the United States (edited by Albert A.
             Foer and Randy M. Stutz) (2012).

             She is actively pursuing claims on behalf of pharmacists
             against generic drug manufacturers in a Multidistrict
             Litigation centered in the Generic Drugs Antitrust Litigation.




https://cuneolaw.com/victoria-romanenko/                                                              3/4
11/16/2018     Case: 1:18-cv-06785 Document VICTORIA
                                            #: 122-3ROMANENKO Cuneo Gilbert
                                                     Filed: 11/16/18   Page LaDuca
                                                                               5 of 5 PageID #:1102




https://cuneolaw.com/victoria-romanenko/                                                              4/4
